Citation Nr: 0915397	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-07 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a compensable initial disability rating 
for residuals of a fistulotomy.

3.  Entitlement to a compensable initial disability rating 
for a scar of the anal area secondary to a service-connected 
fistulotomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 2000 to 
September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
granted service connection for fistulotomy residuals and a 
fistulotomy scar.  Both conditions were assigned 
noncompensable initial disability ratings, effective 
September 19, 2004.  The decision also denied entitlement to 
service connection for hearing loss.

The Veteran disagreed with these decisions, but indicated in 
his February 2005 substantive appeal that he was appealing 
only the assignment of a noncompensable disability rating for 
his fistulotomy residuals and fistulotomy scar.  The RO, 
however, certified the hearing loss claim as being on appeal 
and the Veteran's representative submitted argument on that 
claim to the Board.  Inasmuch as the RO has taken actions to 
indicate to the Veteran that the issue is on appeal, and it 
took no steps to close the appeal, the requirement that there 
be a substantive appeal is deemed waived.  Percy v. Shinseki, 
No. 05-2961 (U.S. Vet. App. Apr. 17, 2009); Gonzalez-Morales 
v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The issues of entitlement to service connection for hearing 
loss and to a compensable initial disability rating for 
fistulotomy residuals are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's fistulotomy scar is manifested by irritation 
that equates to pain but does not approximate 12 square 
inches in size.



CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for a 
fistulotomy scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records have 
been obtained.  The Veteran has been afforded an examination 
and a sufficient medical opinion has been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with consideration of the 
Veteran's claim.

Initial Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the Veteran's disability 
is also considered.  Consideration must be given to the 
ability of the Veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

The criteria for rating scars were revised for claims 
received on or after October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  As the Veteran's claim was 
pending before October, 28, 2008, it will only be evaluated 
under the rating criteria made effective from August 30, 
2002.  See Id.

Evaluations for scars located on places other than the head, 
face or neck implicate several diagnostic codes.  Deep scars 
or those that cause limited motion and cover an area 
exceeding 6 square inches warrant a 10 percent evaluation, 
and scars exceeding 12 square inches warrant a 20 percent 
evaluation.  DC 7801.  A deep scar is one associated with 
underlying soft tissue damage.  DC 7801, Note (2).

Superficial scars that do not cause limited motion and cover 
an area of 144 square inches or greater warrant a 10 percent 
evaluation.  DC 7802.  Unstable, superficial scars warrant a 
10 percent evaluation.  DC 7803.  Superficial scars which are 
painful on examination warrant a 10 percent evaluation.  DC 
7804.  Other scars are rated on limitation of function of the 
affected part. DC 7805.  38 C.F.R. § 4.118.

A superficial scar is one not associated with underlying soft 
tissue damage.  DC 7802, Note (2).  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  DC 7803, Note (1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Fistulotomy Scar

A June 2004 VA examination noted that the Veteran underwent a 
distal fistulotomy during service.  Physical examination 
revealed some mild erythema around the anus consistent with 
chronic irritation, covering approximately five percent of 
the total non-exposed skin surface.  The abnormal texture, 
hypo-pigmentation and mild tissue loss amounted to less than 
six square inches.

A compensable scar evaluation on an area other than the head, 
face or neck requires an affected area of 144 square inches 
or greater, instability, or pain on examination.  
The VA examination revealed an area of irritation.  
Irritation is defined as a condition of inflammation, 
soreness, or irritability of a bodily organ or part.  THE 
AMERICAN HERITAGE DICTIONARY OF THE ENGLISH LANGUAGE (4th 
ed.).

Given the evidence of pain in the area of the service 
connected scar, a 10 percent evaluation is warranted under 
Diagnostic Code 7804.  A schedular rating in excess of 10 
percent would require that the scar approximate an area of 12 
square inches or more.  The evidence shows that the scar does 
not approximate such a size.  This fistulotomy scar therefore 
does not warrant a compensable evaluation at any time since 
the effective date of service connection.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.118, DC 7801-7805.


Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's disability is manifested by an irritated, 
superficial, stable scar measuring less than 12 square 
inches.  The rating criteria contemplate these impairments.  
Hence, referral for consideration of an extraschedular rating 
is not warranted.


ORDER

Entitlement to a 10 percent initial disability evaluation for 
a fistulotomy scar is granted, effective September 19, 2004.


REMAND

The Veteran was afforded a VA examination addressing his 
fistulotomy residuals in June 2004, prior to his discharge 
from service.  He indicated in his November 2004 notice of 
disagreement (NOD) that his condition had worsened, and that 
he now was experiencing "bleeding, puss and chronic pain."  
The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  A new examination is therefore required.

In addition, the Veteran indicated in his November 2004 NOD 
that he has been receiving treatment from the Erie VA Medical 
Center (VAMC) for fistulotomy residuals.  These records are 
not contained within the claims folder.  VA has a duty to 
obtain them.  38 U.S.C.A. § 5103A.

In the case of a service connection claim VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran contends that he was told on a number of 
occasions in service that he had hearing loss.  Audiograms 
created in service do not show hearing loss as defined by VA.  
38 C.F.R. § 3.385 (2008).  The audiograms do, however, show 
some deterioration in speech reception thresholds.  The 
examinations are not dispositive, because they do not contain 
speech recognitions scores, as would be necessary to 
determine whether he actually met the criteria for hearing 
loss contained in 38 C.F.R. § 3.385.  Given the Veteran's 
reports of hearing loss in service and shortly thereafter, 
and the uncertainty as to whether he meets the criteria for a 
finding of hearing loss, an examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the 
Veteran's treatment records for 
fistulotomy residuals from the Erie VAMC.

2.  Then the Veteran should be afforded a 
VA examination with an appropriate 
examiner to determine the current severity 
of his service-connected fistulotomy 
residuals.

The claims file must be made available to 
the examiner, and the examiner should 
indicate in the report that the entire 
file was reviewed.  All indicated 
diagnostic testing and diagnostic studies 
should be undertaken.

3.  The Veteran should be afforded a VA 
audiology examination.  The examiner 
should review the claims folder and note 
such review.  If the Veteran is found to 
have hearing loss, the examiner should 
provide an opinion as to whether the 
hearing loss is, at least as likely as not 
(50 percent probability or more) related 
to a disease or injury in service, or had 
its onset in service.

4.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


